United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-2200
                      ___________________________

                               Prentice Wheatley

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Michelle Smith; Stephen Craane; Keith Krueger; David Paulson; Nanette Larson;
Kathy Reid; Scott Schantzen; Jordan Buth; Sgt. Adam Murphy; Steve McCarty;
         Mike McMahon; Steve Hammer; David Reishus; Vuthy Long

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                          Submitted: February 2, 2015
                           Filed: February 10, 2015
                                [Unpublished]
                                ____________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       Prentice Wheatley appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action, in which he asserted, among other claims,
that various Minnesota Department of Corrections officials failed to protect him from
harm. Upon careful de novo review, we conclude that the district court did not err in
its summary judgment decision. See Schoelch v. Mitchell, 625 F.3d 1041, 1045-46
(8th Cir. 2010) (standard of review for grant of summary judgment; requirements of
failure-to-protect claim). We also conclude that the district court’s other adverse
rulings were proper. See Elnashar v. Speedway SuperAmerica, LLC, 484 F.3d 1046,
1052 (8th Cir. 2007) (denial of motion to compel production of evidence is reviewed
for gross abuse of discretion); Phillips v. Jasper Cnty. Jail, 437 F.3d 791, 794 (8th
Cir. 2006) (denial of motion for appointment of counsel is reviewed for abuse of
discretion).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota, now
retired.

                                        -2-